                          Case 2:19-cv-04980-AB-SK Document 179 Filed 08/12/20 Page 1 of 3 Page ID #:3027



                             1   William W. Oxley, SBN 136793 (Admitted in Related Case)
                                 Email: woxley@bakerlaw.com
                             2   BAKER & HOSTETLER LLP
                                 11601 Wilshire Boulevard, Suite 1400
                             3   Los Angeles, CA 90025-0509
                                 Telephone: 310.820.8800
                             4   Facsimile: 310.820.8859
                             5   Kevin M. Bovard, SBN 247521
                                 Email: kbovard@bakerlaw.com
                             6   Jeffrey W. Lesovitz (Admitted Pro Hac Vice in Related Case)
                                 Email: jlesovitz@bakerlaw.com
                             7   Meghan Rohling Kelly, SBN 292236
                                 Email: mkelly@bakerlaw.com
                             8   BAKER & HOSTETLER LLP
                                 2929 Arch Street, 12th Floor
                             9   Philadelphia, PA 19104-2891
                                 Telephone: 215.568.3100
                            10   Facsimile: 215.568.3439
                            11   Attorneys for Defendant
                                 GUEST-TEK INTERACTIVE
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12   ENTERTAINMENT LTD.
      L OS A NGELES




                            13   (additional counsel listed on following page)
                            14
                            15
                            16                    IN THE UNITED STATES DISTRICT COURT
                            17                        CENTRAL DISTRICT OF CALIFORNIA
                            18                                     WESTERN DIVISION
                            19
                                 NOMADIX, INC.,                                     Case No.: 2:19-cv-04980-AB-FFM
                            20
                                              Plaintiff,                            Honorable André Birotte Jr.
                            21
                                        v.                                          GUEST-TEK’S NOTICE OF
                            22                                                      MOTION AND MOTION FOR
                                 GUEST-TEK INTERACTIVE                              RECONSIDERATION, OR IN
                            23   ENTERTAINMENT LTD.,                                THE ALTERNATIVE FOR STAY
                                                                                    OF EXECUTION, OF ORDER
                            24                Defendant.                            GRANTING NOMADIX’S
                                                                                    MOTION FOR ATTORNEYS’
                            25                                                      FEES AND COSTS [DKT. NO. 178]
                            26                                                      Hearing:
                                                                                    September 11, 2020
                            27                                                      10:00 AM
                            28

                                       GUEST-TEK’S NOTICE OF MOTION AND MOTION FOR RECONSIDERATION, OR IN THE ALTERNATIVE FOR STAY OF
                                        EXECUTION, OF ORDER GRANTING NOMADIX’S MOTION FOR FEES AND COSTS; CASE NO.: 2:19-CV-04980-AB-FFM
                          Case 2:19-cv-04980-AB-SK Document 179 Filed 08/12/20 Page 2 of 3 Page ID #:3028



                             1   Michael J. Swope (Admitted Pro Hac Vice)
                                 Email: mswope@bakerlaw.com
                             2   BAKER & HOSTETLER LLP
                                 999 Third Avenue, Suite 3500
                             3   Seattle, WA 98104-4040
                                 Telephone: 206.332.1379
                             4   Facsimile: 206.624.7317
                             5   Andrew E. Samuels (Admitted Pro Hac Vice)
                                 Email: asamuels@bakerlaw.com
                             6   BAKER & HOSTETLER LLP
                                 200 Civic Center Drive, Suite 1200
                             7   Columbus, OH 43215-4138
                                 Telephone: 614.228.1541
                             8   Facsimile: 614.462.2616
                             9   Thomas D. Warren (SBN 160921)
                                 Email: tom.warren@warrenterzian.com
                            10   WARREN TERZIAN LLP
                                 700 S. Flower Street, Suite 1000
                            11   Los Angeles, CA 90017
B AKER & H OSTETLER LLP




                                 Telephone: 213.410.2620
   A TTORNEYS AT L A W




                            12
      L OS A NGELES




                                 Attorneys for Defendant
                            13   GUEST-TEK INTERACTIVE
                                 ENTERTAINMENT LTD.
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

                                       GUEST-TEK’S NOTICE OF MOTION AND MOTION FOR RECONSIDERATION, OR IN THE ALTERNATIVE FOR STAY OF
                                        EXECUTION, OF ORDER GRANTING NOMADIX’S MOTION FOR FEES AND COSTS; CASE NO.: 2:19-CV-04980-AB-FFM
                          Case 2:19-cv-04980-AB-SK Document 179 Filed 08/12/20 Page 3 of 3 Page ID #:3029



                             1         TO THE HONORABLE COURT, ALL PARTIES, AND THEIR
                             2   COUNSEL OF RECORD HEREIN:
                             3         PLEASE TAKE NOTICE that, under L.R. 7-18(c) and Fed. R. Civ. P.
                             4   59(e), Guest-Tek moves for reconsideration of the Court’s order (Dkt. No. 178)
                             5   granting Nomadix’s motion for attorneys’ fees and costs. In the alternative to
                             6   reconsideration, Guest-Tek requests that the Court stay execution on Nomadix’s
                             7   award of fees and costs under Fed. R. Civ. P. 62(b) until after the Ninth Circuit
                             8   issues its mandate in Guest-Tek’s pending appeal (9th Cir. No. 20-55439). Subject
                             9   to the Court’s availability, the motion will be heard on Friday, September 11, 2020
                            10   at 10:00 AM, or as soon thereafter as this matter may be heard, before the Honorable
                            11   André Birotte, Jr.
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12         This motion is made following the conference of counsel pursuant to L.R. 7-
      L OS A NGELES




                            13   3 which took place on August 11, 2020. During the conference of counsel, Nomadix
                            14   indicated that it would oppose the motion but that it would not object to Guest-Tek
                            15   filing the motion today.
                            16         This motion is supported by this notice of motion and memorandum in
                            17   support, the accompanying declaration of Kevin M. Bovard, the exhibits thereto,
                            18   and upon such other matters and argument as may be presented to the Court in
                            19   briefing or at the hearing on this motion.
                            20
                            21
                            22    Dated: August 12, 2020                   BAKER & HOSTETLER LLP
                            23
                            24                                             By:     /s/ Kevin M. Bovard
                                                                                   Kevin M. Bovard
                            25
                            26                                             Attorneys for Defendant
                                                                           GUEST-TEK INTERACTIVE
                            27                                             ENTERTAINMENT LTD.

                            28

                                                                                 -1-
                                        GUEST-TEK’S NOTICE OF MOTION AND MOTION FOR RECONSIDERATION, OR IN THE ALTERNATIVE FOR STAY OF
                                         EXECUTION, OF ORDER GRANTING NOMADIX’S MOTION FOR FEES AND COSTS; CASE NO.: 2:19-CV-04980-AB-FFM
